Citation Nr: 9922326
Decision Date: 08/09/99	Archive Date: 12/06/99

DOCKET NO. 98-05 243A              DATE  AUG 09, 1999

INTERLOCUTORY ORDER

This case is before the Board of Veterans' Appeals (Board) on a
motion to review a final decision by the Board, dated April 2,
1998, to determine whether that decision involved clear and
unmistakable error. The moving party has filed an ancillary motion
under the provisions 38 C.F.R. 20.1405(c) (1999) requesting a
hearing to advance argument on the main motion.

Under 38 C.F.R. 20.1405(c), such a hearing will not be granted
without good cause. The Board has determined that good cause has
not been shown in this case. In a June 4, 1999, letter, the
appellant simply stated that he wanted to appear before the Board
to address what was wrong with the April 1998 Board decision. He
did not elaborate in any way as to how the Board decision was
wrong. The Board does not find that such a conclusory allegation
constitutes good cause.

The motion for a hearing is denied.

H. N. SCHWARTZ 
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be
appealed to the United States Court of Appeals for Veterans Claims.
38 U.S.C.A. 7252 (West 1991 & Supp. 1999); Wilson v. Brown, 5 Vet.
App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the
Court must first obtain a final BVA decision on that issue"). This
is a preliminary order and does not constitute a final decision of
the Board on the merits of your motion for review of one or more
decisions of the Board for clear and unmistakable error.

2 - 


030334014      990929    827319D2

DOCKET NO. 98-15 672A              DATE SEP 29, 1999

INTERLOCUTORY ORDER

This case is before the Board of Veterans' Appeals (Board) on a
motion to review a June 1998 final decision by the Board for clear
and unmistakable error (CUE). The moving party has filed an
ancillary motion under the provisions of the Board's Rule of
Practice 1405(c), 64 Fed. Reg. 2134, 2140 (1999) (to be codified at
38 C.F.R. 20.1405(c)) requesting a hearing to advance argument on
the main motion.

Under Rule of Practice 1405(c), a hearing will not be granted
without good cause. The Board's Rules of Practice do not expressly
define what would constitute "good cause" for a hearing in the
context of a claim of CUE in a Board determination. To date, there
is no case law from U.S. Court of Appeals for Veterans Claims
(Court) on this question. In most situations, such as an extension
of time limits (38 C.F.R. 3.109(b) (1998)), the failure to report
for a Department of Veterans Affairs (VA) examination (38 C.F.R.
3.655(a)(1998)), or the untimely request for a change in
representation (38 C.F.R. 20.1304(b)(1998)), the Board is required
to find "good cause" for the failure of the moving party to perform
a particular act in a timely manner due to such problems as
illness, an unforeseeable difficulty, etc. The question presented
here, however, does not involve excusing some nonperformance, but
permitting a hearing. Hence, the Board does not find relevant
guidance in other rules describing what is "good cause."

Rule 1405(c) provides that the Board, for good cause shown, may
grant a request for a hearing for the purpose of argument.
(Emphasis added.) One commenter to this new regulation suggested to
VA that such hearings be made a matter of right. VA rejected this
suggestion. While it is true, as this commenter pointed out, that
hearings are freely available in connection with most veterans'
claims, those hearings are typically for the purpose of submitting
evidence. There is, however, no evidence to be submitted in
connection with a challenge based on CUE. Indeed, a "hearing" on a
CUE claim is more akin to oral argument in an appellate case.
Accordingly, Rule 1405(c) was adopted by VA to require the moving
party to provide "good cause" for his or her request for a hearing.
64 Fed. Reg. 2134, 2137 (1999).

In October 1998, the moving party submitted new evidence regarding
the veteran's alleged in-service medical treatment, and requested
a hearing before the Board in Washington D.C. to "fully
substantiate this new evidence by documentary and testimonial
evidences (witnesses) [sic]." In correspondence dated in April
1999, the moving party submitted written argument regarding the
issue of CUE, and requested a travel Board hearing. The appellant's
representative provided additional argument regarding the issue of
CUE in correspondence dated in August 1999. While the moving party
and her representative have submitted extensive, multi-page,
written arguments as to why they believe CUE exists in the June
1998 Board decision, no argument has been presented by the moving
party or on her behalf as to why she is unable to present
adequately her assertions of CUE in writing.

In Thomas v. Derwinski, 1 Vet. App. 289, 290 (1991) the Court
denied a motion of the appellant on the basis that he had failed to
show good cause as to why a named individual should represent the
appellant before the Court, pursuant to Rule 46(c) of the Court's
Rules. The Court noted that Black's Law Dictionary, 692 (6th ed.
1990) (citations omitted) states that the phrase "good cause"
depends upon circumstances of individual case, and finding of its
existence lies largely in the discretion of the court to which
decision is committed. It was noted that "good cause" is a relative
and highly abstract term, and its meaning must be determined

- 2 - 

not only by the verbal context of the statute in which the term is
employed, but also by context of action and procedures involved in
the type of case presented. Id. In interpreting the term "good
cause," the Court found that it had wide discretion, and that in
exercising such discretion, both the context of the language of the
rule and the specific situation presented were highly relevant.

The Board finds the definition of "good cause" contained within
Thomas to be applicable to this case. This definition provides the
Board with wide discretion as to whether or not "good cause" is
shown on the facts of a particular case. In this matter, the moving
party has failed to provide a cogent reason, much less "good
cause," why she requires a hearing. She was provided a copy of the
Board's Rule of Practice 1405(c), 64 Fed. Reg. 2134, 2140 (1999)
(to be codified at 38 C.F.R. 20.1405(c)), in April 1999 in order to
allow her to make the "best possible argument on a CUE motion." The
Board finds that the arguments she has presented clearly raise the
inference that the moving party believes the purpose of such a
hearing would be to present evidence. This is expressly precluded
by the Board's Rules of Practice. As the moving party has failed to
provide an explanation as to why she is unable adequately to
present argument in this case in writing, and as she and her
representative have provided written argument as to why they
believe CUE exists in Board decision, the Board concludes that good
cause for a hearing has not been shown in this case. The motion for
a hearing is denied.

Richard B. Frank
Member, Board of Veterans' Appeals

- 3 -



